BLATCHFORD, Circuit Judge.
I think on the whole case before me the plaintiff has not succeeded in establishing its right to a preliminary injunction. The general plan of the improvement which the defendant is carrying out in respect to the dike across the existing eastern channel was laid before congress, and it therefore made the appropriations it made by the acts of 1878-1879 [20 Stat. 159.363], “for improving the Hudson river,” the money “to be expended under the direction of the secretary of war,” and a specific contract for constructing the dike is shown to have been approved by the secretary of war. The weight of the evidence is, that what is sought to be done will, when completed, be an improvement of the navigation of the river and that the means adopted to that end are not improper. The experience of the past contributes largely to the belief that what is now sought to be done will improve the navigation. On the present state of affairs no injunction ought to be granted, and the temporary injunction must be dissolved.
Motion denied.